DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-6, 8-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 1 include allowable subject matter since the prior art made of record and considered pertinent to the applicants’ disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: the plurality of groups of sub-arrays of memory SRAM cells in both a vertical direction and a horizontal direction, the Multiply-and-Accumulate units placed in both the horizontal direction and the vertical direction to achieve a symmetric layout, and a combination of other limitations in the independent claims.
 Independent claim 8 comprises similar allowable content as that of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodeboyina et al. (US Patent 10063407), hereinafter as Kodeboyina, in view of Lue et al. (PGPUB 20200192971), hereinafter as Lue.
Regarding claim 14, Kodeboyina teaches a system comprising: a memory device comprising: a memory circuit including a plurality of groups of sub-arrays of SRAM cells (col 7, line 16-18) to store data (Fig 7); and
a plurality of MAC units, each of the plurality of MAC units (Fig 7, ALU) to perform a operation on data stored in the memory circuit, the data to be routed in the memory circuit in the memory device between the plurality of MAC units and the plurality of groups of sub-arrays of SRAM cells in both a vertical and a horizontal direction (Col 9, line 53-58); and
a battery to power the system (it is well known to use a battery to power a microelectronic system).
But not expressly a multiply-and-accumulate function and routing through metal tracks,
Lue teaches a multiply-and-accumulate function ([0007]) and routing through metal tracks ([0057] “The bit lines and the source line can be routed on different layers of patterned metal on the integrated circuit”)
Since Lue and Kodeboyina are both from the same field of semiconductor memory device, the purpose disclosed by Lue would have been recognized in the pertinent art of Kodeboyina. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use metal line as in Lue into the device of Kodeboyina for the purpose of transferring data signals into/from memory cells.
Regarding claim 15, Kodeboyina teaches the plurality of groups of sub-arrays of SRAM cells

Regarding claim 16, Kodeboyina and Lue teach a SRAM device as with sub arrays being read and write simultaneously as in rejection of claim 15. Except the read and write subarrays are from left array and right array. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use left/right arrangement, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 17, Kodeboyina teaches input activations/weights are stored in the left sub-array and partial products/output activations are stored in the right sub-array (col 9, line 49-52, and case law used in rejection of claim 16 applies).
Regarding claim 18, Kodeboyina teaches  a network on chip (NOC) coupled to the plurality of Multiply-and-Accumulate units and the plurality of groups of sub-arrays of SRAM cells to allow the data to be routed between the plurality of Multiply-and-Accumulate units such that an output of a first MAC unit to be routed to an input of a second MAC unit (Fig 7, grid 700).  
Regarding claim 19, Kodeboyina teaches  the plurality of groups of sub-arrays of SRAM cells, and a number of Multiply-and-Accumulate. Except exact number of the sub-arrays and MACs. It would have been an obvious matter of design choice to make 8Mb block with 256 MAC units, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary ski II in the art. In re Rose, 105 USPQ 237 (CCPA 1955).



 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/Primary Examiner, Art Unit 2827